DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osuka (U.S. Pat. No. 5,201,294) and in view of Uchiyama (U.S. Pat. No. 6,715,468).
Regarding claim 11, Osuka discloses a method, comprising: 
diagnosing a degradation condition of a high-pressure fuel pump (5 is the pump shown in fig. 11 being diagnosed) based on feedback from a pressure sensor (9) positioned downstream of the high-pressure fuel pump (shown in fig. 1); and 
differentiating a change in performance between the degradation condition of the high-pressure fuel pump and other faults (at step S22 of fig. 11 the reference obtains pressure patterns to determine a type of degradation, at S25 a determination is made to distinguish between different types of errors, specifically whether a first pump, a second pump or both pumps are bad);
adjusting one or more engine operating parameters based on the condition (s34 would stop the engine under one diagnosis).
Osuka does not disclose determining degradation due to fuel flow control valve upstream of the high-pressure fuel pump;
Uchiyama, which deals in diagnosing fuel systems, teaches degradation due to fuel flow control valve upstream of the high-pressure fuel pump (col. 14, lines 46-67 discloses determining a fault with the inlet metering valve based on a pressure pattern);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Osuka with the valve diagnostic of Uchiyama because this results in abnormal increases in fuel pressure in the fuel rail (abstract).
Regarding claim 12 which depends from claim 11, Osuka discloses wherein diagnosing the degradation condition of the high-pressure fuel pump based on feedback from the pressure sensor comprises 
sampling output from the pressure sensor multiple times (fig. 10 shows a continuous pressure reading as they change for each cylinder) during at least one rotation of a drive shaft (31 is the driveshaft) of the high-pressure fuel pump; 
processing the sampled output to obtain a pressure signal (shown in fig. 10); 
determining a plurality of magnitudes of the pressure signal (fig. 10 show many magnitudes), each magnitude corresponding to a pumping action of a respective pumping chamber of the high-pressure fuel pump (fig. 10 shows how each chamber effects the pressure graph); and 
diagnosing a degradation condition of the high-pressure fuel pump responsive to at least one magnitude of the plurality of magnitudes being less than a threshold magnitude (the diagnosing is whether a pump has failed S26-S34), and 
wherein the high-pressure fuel pump is positioned to received fuel at a first pressure from a low-pressure pump (11) and increase a pressure of the fuel to a second pressure (col. 4, lines 28-32).
Allowable Subject Matter
Claims 21-28, 30-34 are allowed.
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The result of the analysis of the output pressure peak volumes that the high pressure fuel pump outputs is determining which part of the fuel pump is failing, i.e. the check valve, cam lobe or valve upstream of the fuel pump.  This analysis of the fuel pressure to determine the faulty part is not found in the prior art.
Double Patenting
This rejection is withdrawn due to the terminal disclaimer filed on 12/27/20.

Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive. The applicant argues that the allowable subject matter was incorporated into the independent claims, and where this is true that claim 29 was added to the apparatus claims from which it depended claim 11 was a method claim not as constrained as the apparatus claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.